UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-01884 Endowments (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: July 1, 2010 – April 1, 20111 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) 1 Endowments merged into the Capital U.S. Equity Fund series of the Capital Private Client Services Funds effective April 1, 2011 during the reporting period of July 1, 2010 – June 30, 2011. ITEM 1 – Proxy Voting Record Fund Name: Endowments - Growth and Income Portfolio Reporting Period:July 01, 2010 - June 30, 2011 Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/29/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Alpern Mgmt For For For Elect Roxanne Austin Mgmt For For For Elect W. James Farrell Mgmt For For For Elect H. Laurance Fuller Mgmt For For For Elect Edward Liddy Mgmt For For For Elect Phebe Novakovic Mgmt For For For Elect William Osborn Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 5 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For Air Products and Chemicals, Inc. Ticker Security ID: Meeting Date Meeting Status APD CUSIP 009158106 01/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Chadwick Deaton Mgmt For For For Elect Michael Donahue Mgmt For For For Elect Ursula Fairbairn Mgmt For For For Elect Lawrence Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 Approval of the Annual Incentive Plan Mgmt For For For Alcoa Inc. Ticker Security ID: Meeting Date Meeting Status AA CUSIP 013817101 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Klaus Kleinfeld Mgmt For For For 2 Elect James Owens Mgmt For For For 3 Elect Ratan Tata Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 7 Annual Cash Incentive Plan Mgmt For For For 8 Elimination of Supermajority Requirement Relating to Fair Price Protection Mgmt For For For 9 Elimination of Supermajority Requirement Relating to the Board of Directors Mgmt For For For 10 Elimination of Supermajority Requirement Relating to the Removal of Directors Mgmt For For For 11 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 12 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP 025816109 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For For For Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Theodore Leonsis Mgmt For For For Elect Jan Leschly Mgmt For For For Elect Richard Levin Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Robert Walter Mgmt For For For Elect Ronald Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 5 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 6 Sharehoholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Apache Corporation Ticker Security ID: Meeting Date Meeting Status APA CUSIP 037411105 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect G. Steven Farris Mgmt For For For 2 Elect Randolph Ferlic Mgmt For For For 3 Elect A. D. Frazier, Jr. Mgmt For For For 4 Elect John Kocur Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 8 Increase of Authorized Common Stock Mgmt For For For 9 Increase of Preferred Stock Mgmt For For For 10 2011 Omnibus Equity Compensation Plan Mgmt For Against Against AT&T Inc. Ticker Security ID: Meeting Date Meeting Status T CUSIP 00206R102 04/29/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Randall Stephenson Mgmt For For For 2 Elect Gilbert Amelio Mgmt For For For 3 Elect Reuben Anderson Mgmt For For For 4 Elect James Blanchard Mgmt For For For 5 Elect Jaime Chico Pardo Mgmt For For For 6 Elect James Kelly Mgmt For For For 7 Elect Jon Madonna Mgmt For For For 8 Elect Lynn Martin Mgmt For For For 9 Elect John McCoy Mgmt For For For 10 Elect Joyce Roche Mgmt For For For 11 Elect Matthew Rose Mgmt For For For 12 Elect Laura Tyson Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2011 Incentive Plan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 19 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP 053611109 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Barker Mgmt For For For 2 Elect Ken Hicks Mgmt For For For 3 Elect Debra Reed Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Repeal of Classified Board Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For Against Against 7 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 3 Years Against Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP 054303102 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Don Cornwell Mgmt For For For Elect V. Ann Hailey Mgmt For For For Elect Fred Hassan Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Maria Lagomasino Mgmt For For For Elect Ann Moore Mgmt For For For Elect Paul Pressler Mgmt For For For Elect Gary Rodkin Mgmt For For For Elect Paula Stern Mgmt For For For Elect Lawrence Weinbach Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 4 Ratification of Auditor Mgmt For For For 5 Elimination of Supermajority Requirement Mgmt For For For Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP 071813109 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Wayne Hockmeyer Mgmt For For For 2 Elect Robert Parkinson, Jr. Mgmt For For For 3 Elect Thomas Stallkamp Mgmt For For For 4 Elect Albert Stroucken Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 8 Employee Stock Purchase Plan Mgmt For For For 9 2011 Incentive Plan Mgmt For For For 10 Repeal of Classified Board Mgmt For For For BB&T Corporation Ticker Security ID: Meeting Date Meeting Status BBT CUSIP 054937107 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Allison, IV Mgmt For For For Elect Jennifer Banner Mgmt For For For Elect K. David Boyer, Jr. Mgmt For For For Elect Anna Cablik Mgmt For For For Elect Ronald Deal Mgmt For For For Elect J. Littleton Glover, Jr. Mgmt For For For Elect Jane Helm Mgmt For For For Elect John Howe, III Mgmt For For For Elect Kelly King Mgmt For For For Elect Valeria Lynch Lee Mgmt For For For Elect J. Holmes Morrison Mgmt For For For Elect Nido Qubein Mgmt For For For Elect Thomas Skains Mgmt For For For Elect Thomas Thompson Mgmt For For For Elect Stephen Williams Mgmt For For For 2 Amendment to the short-term incentive plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For 5 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 6 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 7 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Against Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP 075887109 02/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Henry Becton, Jr. Mgmt For For For Elect Edward DeGraan Mgmt For For For Elect Claire Fraser-Liggett Mgmt For For For Elect Christopher Jones Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Edward Ludwig Mgmt For For For Elect Adel Mahmoud Mgmt For For For Elect Gary Mecklenburg Mgmt For For For Elect Cathy Minehan Mgmt For For For Elect James Orr Mgmt For For For Elect Willard Overlock, Jr. Mgmt For For For Elect Bertram Scott Mgmt For For For Elect Alfred Sommer Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt N/A 3 Years N/A 5 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 6 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP 084670108 04/30/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard Buffett Mgmt For For For Elect Stephen Burke Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For 2 Advisory Vote on Executive Compensation Mgmt For For For 3 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 4 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For BP plc Ticker Security ID: Meeting Date Meeting Status BP CUSIP 055622104 04/14/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Paul Anderson Mgmt For For For 4 Elect Antony Burgmans Mgmt For For For 5 Elect Cynthia Carroll Mgmt For For For 6 Elect Sir William Castell Mgmt For For For 7 Elect Iain Conn Mgmt For For For 8 Elect George David Mgmt For For For 9 Elect Ian Davis Mgmt For For For 10 Elect Robert Dudley Mgmt For For For 11 Elect Byron Grote Mgmt For For For 12 Elect Frank Bowman Mgmt For For For 13 Elect Brendan Nelson Mgmt For For For 14 Elect Phuthuma Nhleko Mgmt For For For 15 Elect Carl-Henric Svanberg Mgmt For For For 16 Appointment of Auditor and Authority to Set Fees Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Issue Shares w/ Preemptive Rights Mgmt For Against Against 19 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 20 Authority to Set General Meeting Notice Period at 14 Days Mgmt For For For 21 Authorisation of Political Donations Mgmt For For For 22 Renewal of the BP ShareMatch Plan Mgmt For For For 23 Renewal of the BP Sharesave UK Plan Mgmt For For For Bristol-Myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP 110122108 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lamberto Andreotti Mgmt For For For 2 Elect Lewis Campbell Mgmt For For For 3 Elect James Cornelius Mgmt For For For 4 Elect Louis Freeh Mgmt For For For 5 Elect Laurie Glimcher Mgmt For For For 6 Elect Michael Grobstein Mgmt For For For 7 Elect Leif Johansson Mgmt For For For 8 Elect Alan Lacy Mgmt For For For 9 Elect Vicki Sato Mgmt For For For 10 Elect Elliott Sigal Mgmt For For For 11 Elect Togo West, Jr. Mgmt For For For 12 Elect R. Sanders Williams Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 16 Shareholder Proposal Regarding Disclosure of Executive Compensation ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 18 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against Against For 17 Shareholder Proposal Regarding Report on Internet Fragmentation ShrHoldr Against Against For 18 Shareholder Proposal Regarding Restricting Sales to China ShrHoldr Against Against For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP 172967101 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Timothy Collins Mgmt For For For 3 Elect Jerry Grundhofer Mgmt For For For 4 Elect Robert Joss Mgmt For For For 5 Elect Michael O'Neill Mgmt For For For 6 Elect Vikram Pandit Mgmt For For For 7 Elect Richard Parsons Mgmt For For For 8 Elect Lawrence Ricciardi Mgmt For For For 9 Elect Judith Rodin Mgmt For For For 10 Elect Robert Ryan Mgmt For For For 11 Elect Anthony Santomero Mgmt For For For 12 Elect Diana Taylor Mgmt For For For 13 Elect William Thompson, Jr. Mgmt For For For 14 Elect Ernesto Zedillo Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2009 Stock Incentive Plan Mgmt For Against Against 17 2011 Executive Performance Plan Mgmt For Against Against 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 20 Reverse Stock Split Extension Mgmt For For For 21 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For 22 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 23 Shareholder Proposal Regarding Risk Management Report ShrHoldr Against Against For 24 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 25 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt N/A For N/A 2 Elect Ian Cook Mgmt N/A For N/A 3 Elect Helene Gayle Mgmt N/A For N/A 4 Elect Ellen Hancock Mgmt N/A For N/A 5 Elect Joseph Jimenez Mgmt N/A For N/A 6 Elect Richard Kogan Mgmt N/A For N/A 7 Elect Delano Lewis Mgmt N/A For N/A 8 Elect J. Pedro Reinhard Mgmt N/A For N/A 9 Elect Stephen Sadove Mgmt N/A For N/A 10 Ratification of Auditor Mgmt N/A For N/A 11 Advisory Vote on Executive Compensation Mgmt N/A For N/A 12 Frequency of Advisory Vote on Executive Compensation Mgmt N/A 3 Years N/A 13 Shareholder Proposal Regarding the Right to Call a Special Meeting ShrHoldr N/A Against N/A ConocoPhillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP 20825C104 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland, Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Robert Niblock Mgmt For For For 9 Elect Harald Norvik Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Elect Victoria Tschinkel Mgmt For For For 12 Elect Kathryn Turner Mgmt For For For 13 Elect William Wade, Jr. Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 17 2011 Omnibus Stock and Performance Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Against Against For 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 20 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For 21 Shareholder Proposal Regarding Safety Report ShrHoldr Against Against For 22 Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against Against For 23 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against Against For 24 Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHoldr Against Against For 25 Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against Against For Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP 244199105 02/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Holliday, Jr. Mgmt For For For 2 Elect Dipak Jain Mgmt For For For 3 Elect Joachim Milberg Mgmt For For For 4 Elect Richard Myers Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 7 Ratification of Auditor Mgmt For For For E. I. du Pont de Nemours and Company Ticker Security ID: Meeting Date Meeting Status DD CUSIP 263534109 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Brown Mgmt For For For 2 Elect Robert Brown Mgmt For For For 3 Elect Bertrand Collomb Mgmt For For For 4 Elect Curtis Crawford Mgmt For For For 5 Elect Alexander Cutler Mgmt For For For 6 Elect Eleuthere Du Pont Mgmt For For For 7 Elect Marillyn Hewson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Ellen Kullman Mgmt For For For 10 Elect William Reilly Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the Equity and Incentive Plan Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 16 Shareholder Proposal Regarding Genetically Engineered Organisms ShrHoldr Against Against For 17 Shareholder Proposal Regarding Comparison Between Executive and Employee Pay ShrHoldr Against Against For Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP 532457108 04/18/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Eskew Mgmt For For For 2 Elect Alfred Gilman Mgmt For For For 3 Elect Karen Horn Mgmt For For For 4 Elect John Lechleiter Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 8 Repeal of Classified Board Mgmt For For For 9 Elimination of Supermajority Requirements Mgmt For For For 10 Executive Officer Incentive Plan Mgmt For Against Against Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP 291011104 02/01/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Farr Mgmt For For For Elect Harriet Green Mgmt For For For Elect Charles Peters Mgmt For For For Elect Joseph Prueher Mgmt For For For Elect Rozanne Ridgway Mgmt For For For 2 Re-approval of the Performance Measures under the 2006 Incentive Shares Plan Mgmt For For For 3 2011 Stock Option Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 7 Shareholder Proposal Regarding Sustainability Report ShrHoldr Against Against For Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP 30161N101 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Canning Jr. Mgmt For For For 2 Elect M. Walter D'Alessio Mgmt For For For 3 Elect Nicholas DeBenedictis Mgmt For For For 4 Elect Nelson Diaz Mgmt For For For 5 Elect Sue Ling Gin Mgmt For For For 6 Elect Rosemarie Greco Mgmt For For For 7 Elect Paul Joskow Mgmt For For For 8 Elect Richard Mies Mgmt For For For 9 Elect John Palms Mgmt For For For 10 Elect William Richardson Mgmt For For For 11 Elect Thomas Ridge Mgmt For For For 12 Elect John Rogers, Jr. Mgmt For For For 13 Elect John Rowe Mgmt For For For 14 Elect Stephen Steinour Mgmt For For For 15 Elect Donald Thompson Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 18 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP 369604103 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect W. Geoffrey Beattie Mgmt For For For 2 Elect James Cash, Jr. Mgmt For For For 3 Elect Ann Fudge Mgmt For For For 4 Elect Susan Hockfield Mgmt For For For 5 Elect Jeffrey Immelt Mgmt For For For 6 Elect Andrea Jung Mgmt For For For 7 Elect Alan Lafley Mgmt For For For 8 Elect Robert Lane Mgmt For For For 9 Elect Ralph Larsen Mgmt For For For 10 Elect Rochelle Lazarus Mgmt For For For 11 Elect James Mulva Mgmt For For For 12 Elect Sam Nunn Mgmt For For For 13 Elect Roger Penske Mgmt For For For 14 Elect Robert Swieringa Mgmt For For For 15 Elect James Tisch Mgmt For For For 16 Elect Douglas Warner III Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Advisory Vote on Executive Compensation Mgmt For For For 19 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 20 Shareholder Proposal Cumulative Voting ShrHoldr Against For Against 21 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against Against For 22 Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against Against For 23 Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHoldr Against Against For 24 Shareholder Proposal Regarding Transparency in Animal Research ShrHoldr Against Against For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Leo Apotheker Mgmt For For For 3 Elect Lawrence Babbio Jr. Mgmt For For For 4 Elect Sari Baldauf Mgmt For For For 5 Elect Shumeet Banerji Mgmt For For For 6 Elect Rajiv Gupta Mgmt For For For 7 Elect John Hammergren Mgmt For For For 8 Elect Raymond Lane Mgmt For For For 9 Elect Gary Reiner Mgmt For For For 10 Elect Patricia Russo Mgmt For For For 11 Elect Dominique Senequier Mgmt For For For 12 Elect G. Kennedy Thompson Mgmt For For For 13 Elect Margaret Whitman Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 17 2011 Employee Stock Purchase Plan Mgmt For For For 18 Amendment to the 2005 Pay-for-Results Plan Mgmt For For For Honeywell International Inc. Ticker Security ID: Meeting Date Meeting Status HON CUSIP 438516106 04/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gordon Bethune Mgmt For For For 2 Elect Kevin Burke Mgmt For For For 3 Elect Jaime Chico Pardo Mgmt For For For 4 Elect David Cote Mgmt For For For 5 Elect D. Scott Davis Mgmt For For For 6 Elect Linnet Deily Mgmt For For For 7 Elect Judd Gregg Mgmt For For For 8 Elect Lord Clive Hollick Mgmt For For For 9 Elect George Paz Mgmt For For For 10 Elect Bradley Sheares Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 14 2011 Stock Incentive Plan Mgmt For For For 15 Amendment to the Incentive Compensation Plan for Executive Employees Mgmt For Against Against 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against Illinois Tool Works Inc. Ticker Security ID: Meeting Date Meeting Status ITW CUSIP 452308109 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Crown Mgmt For For For 2 Elect Don Davis, Jr. Mgmt For For For 3 Elect Robert McCormack Mgmt For For For 4 Elect Robert Morrison Mgmt For For For 5 Elect James Skinner Mgmt For For For 6 Elect David Smith, Jr. Mgmt For For For 7 Elect David Speer Mgmt For For For 8 Elect Pamela Strobel Mgmt For For For 9 Elect Kevin Warren Mgmt For For For 10 Elect Anre Williams Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 14 2011 Cash Incentive Plan Mgmt For For For 15 Amendment to the 2011 Long-Term Incentive Plan Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For For For 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2006 Equity Incentive Plan Mgmt For Against Against 13 Amendment to the 2006 Stock Purchase Plan Mgmt For For For 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect William Brody Mgmt For For For 3 Elect Kenneth Chenault Mgmt For For For 4 Elect Michael Eskew Mgmt For For For 5 Elect Shirley Jackson Mgmt For For For 6 Elect Andrew Liveris Mgmt For For For 7 Elect W. James McNerney, Jr. Mgmt For For For 8 Elect James Owens Mgmt For For For 9 Elect Samuel Palmisano Mgmt For For For 10 Elect Joan Spero Mgmt For For For 11 Elect Sidney Taurel Mgmt For For For 12 Elect Lorenzo Hector Zambrano Trevino Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 16 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Lobbying Report ShrHoldr Against Against For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Ian Davis Mgmt For For For 4 Elect Michael Johns Mgmt For For For 5 Elect Susan Lindquist Mgmt For For For 6 Elect Anne Mulcahy Mgmt For For For 7 Elect Leo Mullin Mgmt For For For 8 Elect William Perez Mgmt For For For 9 Elect Charles Prince Mgmt For For For 10 Elect David Satcher Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For Against Against 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 15 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For 16 Shareholder Proposal Regarding Policy on Health Status Discrimination ShrHoldr Against Against For 17 Shareholder Proposal Regarding Animal Welfare ShrHoldr Against Against For JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 15 Amendment to the Long-Term Incentive Plan Mgmt For For For 16 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against Against For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 18 Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Against Against For 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 20 Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against Against For 21 Shareholder Proposal Regarding an Independent Lead Director ShrHoldr Against Against For Keycorp Ticker Security ID: Meeting Date Meeting Status KEY CUSIP 493267108 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Campbell Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Carol Cartwright Mgmt For For For Elect Alexander Cutler Mgmt For For For Elect H. James Dallas Mgmt For For For Elect Elizabeth Gile Mgmt For For For Elect Ruth Ann Gillis Mgmt For For For Elect Kristen Manos Mgmt For For For Elect Beth Mooney Mgmt For For For Elect Bill Sanford Mgmt For For For Elect Barbara Snyder Mgmt For For For Elect Edward Stack Mgmt For For For Elect Thomas Stevens Mgmt For For For 2 2011 Annual Performance Plan Mgmt For For For 3 Amendment to Remove Supermajority Requirement Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajay Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Peter Henry Mgmt For For For 4 Elect Lois Juliber Mgmt For For For 5 Elect Mark Ketchum Mgmt For For For 6 Elect Richard Lerner Mgmt For For For 7 Elect Mackey McDonald Mgmt For For For 8 Elect John Pope Mgmt For For For 9 Elect Fedric Reynolds Mgmt For For For 10 Elect Irene Rosenfeld Mgmt For For For 11 Elect Jean-Francois van Boxmeer Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 14 Amendment to the 2006 Stock Compensation Plan for Non-Employee Directors Mgmt For For For 15 Ratification of Auditor Mgmt For For For Lincoln National Corporation Ticker Security ID: Meeting Date Meeting Status LNC CUSIP 534187109 05/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Glass Mgmt For For For 2 Elect Gary Kelly Mgmt For For For 3 Elect Michael Mee Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Restated Articles of Incorporation to Allow Shareholders to Amend the Bylaws Mgmt For For For 6 Advisory Vote on Executive Compensation Mgmt For For For 7 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP 539830109 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nolan Archibald Mgmt For For For 2 Elect Rosalind Brewer Mgmt For For For 3 Elect David Burritt Mgmt For For For 4 Elect James Ellis, Jr. Mgmt For For For 5 Elect Thomas Falk Mgmt For For For 6 Elect Gwendolyn King Mgmt For For For 7 Elect James Loy Mgmt For For For 8 Elect Douglas McCorkindale Mgmt For For For 9 Elect Joseph Ralston Mgmt For For For 10 Elect Anne Stevens Mgmt For For For 11 Elect Robert Stevens Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 2011 Incentive Performance Award Plan Mgmt For Against Against 14 Advisory Vote on Executive Compensation Mgmt For Against Against 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 16 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP 548661107 05/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Raul Alvarez Mgmt For For For Elect David Bernauer Mgmt For For For Elect Leonard Berry Mgmt For For For Elect Peter Browning Mgmt For For For Elect Dawn Hudson Mgmt For For For Elect Robert Johnson Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Richard Lochridge Mgmt For For For Elect Robert Niblock Mgmt For For For Elect Stephen Page Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 5 2011 Annual Incentive Plan Mgmt For For For 6 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHoldr Against Against For 7 Shareholder Proposal Regarding Linking Executive Pay to Sustainability ShrHoldr Against Against For 8 Shareholder Proposal Regarding Report on Political Contributions and Expenditure Report ShrHoldr Against Against For Maxim Integrated Products, Inc. Ticker Security ID: Meeting Date Meeting Status MXIM CUSIP 57772K101 11/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tunc Doluca Mgmt For For For Elect B. Kipling Hagopian Mgmt For For For Elect James Bergman Mgmt For For For Elect Joseph Bronson Mgmt For For For Elect Robert Grady Mgmt For For For Elect William Watkins Mgmt For For For Elect A.R. Frank Wazzan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Employee Stock Purchase Plan Mgmt For For For 4 Amendment to the 1996 Stock Incentive Plan Mgmt For Against Against McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For For For 2 Elect Richard Lenny Mgmt For For For 3 Elect Cary McMillan Mgmt For For For 4 Elect Sheila Penrose Mgmt For For For 5 Elect James Skinner Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Advisory Vote on Executive Compensation Mgmt For For For 8 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 9 Elimination of Super-majority Requirement in Article Regarding Transactions with Interested Shareholders Mgmt For For For 10 Elimination of Supermajority Requirement in Article Regarding the Removal of Directors Mgmt For For For 11 Elimination of Supermajority Requirement in Article Regarding Shareholder Action Mgmt For For For 12 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Against 13 Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHoldr Against Against For 14 Shareholder Proposal Regarding Report on Childhood Obesity ShrHoldr Against Against For 15 Shareholder Proposal Regarding Beverage Containers ShrHoldr Against Against For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Anderson Mgmt For For For Elect David Calhoun Mgmt For For For Elect Victor Dzau Mgmt For For For Elect William Hawkins Mgmt For For For Elect Shirley Jackson Mgmt For For For Elect James Lenehan Mgmt For For For Elect Denise O'Leary Mgmt For For For Elect Kendall Powell Mgmt For For For Elect Robert Pozen Mgmt For For For Elect Jean-Pierre Rosso Mgmt For For For Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP 58933Y105 05/24/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Thomas Cech Mgmt For For For 3 Elect Richard Clark Mgmt For For For 4 Elect Kenneth Frazier Mgmt For For For 5 Elect Thomas Glocer Mgmt For For For 6 Elect Steven Goldstone Mgmt For For For 7 Elect William Harrison, Jr. Mgmt For For For 8 Elect Harry Jacobson Mgmt For For For 9 Elect William Kelley Mgmt For For For 10 Elect C. Robert Kidder Mgmt For For For 11 Elect Rochelle Lazarus Mgmt For For For 12 Elect Carlos Represas Mgmt For For For 13 Elect Patricia Russo Mgmt For For For 14 Elect Thomas Shenk Mgmt For For For 15 Elect Anne Tatlock Mgmt For For For 16 Elect Craig Thompson Mgmt For For For 17 Elect Wendell Weeks Mgmt For For For 18 Elect Peter Wendell Mgmt For For For 19 Ratification of Auditor Mgmt For For For 20 Advisory Vote on Executive Compensation Mgmt For For For 21 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Ballmer Mgmt For Abstain Against 2 Elect Dina Dublon Mgmt For For For 3 Elect William Gates III Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against Against For Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP 61166W101 01/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Laura Ipsen Mgmt For For For 2 Elect William Parfet Mgmt For For For 3 Elect George Poste Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 7 Reapproval of Performance Goals under the Annual Incentive Plan for Covered Executives Mgmt For Against Against Moody's Corporation Ticker Security ID: Meeting Date Meeting Status MCO CUSIP 615369105 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Glauber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 Shareholder ProposalRegarding Independent Board Chairman ShrHoldr Against For Against 6 Elect Jorge Bermudez Mgmt For For For Novo Nordisk A/S Ticker Security ID: Meeting Date Meeting Status NOVO-B CINS K7314N152 03/23/2011 Voted Meeting Type Country of Trade Annual Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Approve Fiscal 2010 Directors' Fees Mgmt For For For 6 Approve Fiscal 2011 Directors' Fees Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Elect Sten Scheibye Mgmt For For For 9 Elect Goran Ando Mgmt For For For 10 Elect Bruno Angelici Mgmt For For For 11 Elect Henrik Gurtler Mgmt For For For 12 Elect Thomas Koestler Mgmt For For For 13 Elect Kurt Anker Nielsen Mgmt For For For 14 Elect Hannu Ryopponen Mgmt For For For 15 Elect Jorgen Wedel Mgmt For For For 16 Election of Chairman Mgmt For For For 17 Election of Vice Chairman Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Authority to Cancel Shares Mgmt For For For 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Cancel Shares Mgmt For For For 22 Authority to Repurchase Shares Mgmt For For For 23 Amendments to Articles Regarding Age Limit Mgmt For For For 24 Amendments to Incentive Compensation Guidelines Mgmt For For For Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP 670346105 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Browning Mgmt For For For Elect Victoria Haynes Mgmt For For For Elect Christopher Kearney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 5 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For 6 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP 674599105 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For For For 2 Elect Howard Atkins Mgmt For For For 3 Elect Stephen Chazen Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Margaret Foran Mgmt For For For 7 Elect Carlos Gutierrez Mgmt For For For 8 Elect Ray Irani Mgmt For For For 9 Elect Avedick Poladian Mgmt For For For 10 Elect Rodolfo Segovia Mgmt For For For 11 Elect Aziz Syriani Mgmt For For For 12 Elect Rosemary Tomich Mgmt For For For 13 Elect Walter Weisman Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For Against Against 16 Frequency of Advisory Vote on Executive Compensation Mgmt For 1 Year N/A 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against Against For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berg Mgmt For Withhold Against Elect H. Raymond Bingham Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Mark Hurd Mgmt For Withhold Against Elect Donald Lucas Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Executive Bonus Plan Mgmt For Against Against 3 Amendment to the 2000 Long-Term Equity Incentive Plan Mgmt For Against Against 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against Against For 6 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against Against For 7 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For Penn West Energy Trust Ticker Security ID: Meeting Date Meeting Status PWT.UN CUSIP 707885109 12/14/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Conversion to Corporation Mgmt For For For 2 Stock Option Plan Mgmt For Against Against PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/04/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For For For 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 15 Ratification of Auditor Mgmt For For For 16 Adoption of Majority Vote for Election of Directors Mgmt For For For 17 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 18 Shareholder Proposal Regarding Reviewing Political Contributions and Expenditures ShrHoldr Against Against For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect W. Don Cornwell Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect William Gray, III Mgmt For For For 7 Elect Constance Horner Mgmt For For For 8 Elect James Kilts Mgmt For For For 9 Elect George Lorch Mgmt For For For 10 Elect John Mascotte Mgmt For For For 11 Elect Suzanne Nora Johnson Mgmt For For For 12 Elect Ian Read Mgmt For For For 13 Elect Stephen Sanger Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 3 Years Against 17 Shareholder Proposal Regarding Publishing Political Contributions and Expenditure in Newspapers ShrHoldr Against Against For 18 Shareholder Proposal Regarding Lobbying Priorities Report ShrHoldr Against Against For 19 Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against Against For 20 Shareholder Proposal Regarding the Right to Act by Written Consent ShrHoldr Against Against For 21 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 22 Shareholder Proposal Regarding Transparency in Animal Research ShrHoldr Against Against For Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/11/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For Against Against 13 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 14 Shareholder proposal Regarding Food Insecurity and Tobacco Use ShrHoldr Against Against For 15 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against Pitney Bowes Inc. Ticker Security ID: Meeting Date Meeting Status PBI CUSIP 724479100 05/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rodney Adkins Mgmt For For For 2 Elect Murray Martin Mgmt For For For 3 Elect Michael Roth Mgmt For For For 4 Elect Robert Weissman Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Elimination of Supermajority Requirement for Removal of Directors from Office Mgmt For For For 7 Elimination of Supermajority Requirement for Certain Business Combinations Mgmt For For For 8 Elimination of Supermajority Requirement for Alteration, Amendment, Adoption or Repeal of Certificate Provisions Mgmt For For For 9 Elimination of Supermajority Requirement for Bylaw Alteration, Adoption, Amendment or Repeal Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 12 Amendment to the Key Employees Incentive Plan Mgmt For For For 13 Amendment to the 2007 Stock Plan Mgmt For For For Potash Corporation of Saskatchewan Inc. Ticker Security ID: Meeting Date Meeting Status POT CUSIP 73755L107 05/12/2011 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Christopher Burley Mgmt For For For Elect William Doyle Mgmt For For For Elect John Estey Mgmt For For For Elect Charles Hoffman Mgmt For For For Elect Dallas Howe Mgmt For For For Elect Alice Laberge Mgmt For For For Elect Keith Martell Mgmt For For For Elect Jeffrey McCaig Mgmt For For For Elect Mary Mogford Mgmt For For For Elect Paul Schoenhals Mgmt For For For Elect E. Robert Stromberg Mgmt For For For Elect Elena Viyella de Paliza Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 2011 Performance Option Plan Mgmt For For For 4 Advisory Vote on Executive Compensation Mgmt For For For Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Philippe Camus Mgmt For For For 2 Elect Peter Currie Mgmt For For For 3 Elect Andrew Gould Mgmt For For For 4 Elect Tony Isaac Mgmt For For For 5 Elect K.V. Kamath Mgmt For For For 6 Elect Nikolay Kudryavtsev Mgmt For For For 7 Elect Adrian Lajous Mgmt For For For 8 Elect Michael Marks Mgmt For For For 9 Elect Elizabeth Moler Mgmt For For For 10 Elect Leo Reif Mgmt For For For 11 Elect Tore Sandvold Mgmt For For For 12 Elect Henri Seydoux Mgmt For For For 13 Elect Paal Kibsgaard Mgmt For For For 14 Elect Lubna Olayan Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 2 Years 3 Years Against 17 Increase of Authorized Common Stock Mgmt For For For 18 Amendements to Articles Mgmt For For For 19 Approval of Financial Statements and Dividends Mgmt For For For 20 Ratification of Auditor Mgmt For For For Southern Company Ticker Security ID: Meeting Date Meeting Status SO CUSIP 842587107 05/25/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Juanita Baranco Mgmt For For For Elect Jon Boscia Mgmt For For For Elect Henry Clark III Mgmt For For For Elect Thomas Fanning Mgmt For For For Elect H. William Habermeyer, Jr. Mgmt For For For Elect Veronica Hagen Mgmt For For For Elect Warren Hood, Jr. Mgmt For For For Elect Donald James Mgmt For For For Elect Dale Klein Mgmt For For For Elect J. Neal Purcell Mgmt For For For Elect William Smith, Jr. Mgmt For For For Elect Steven Specker Mgmt For For For Elect Larry Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For For 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 5 2011 Omnibus Incentive Compensation Plan Mgmt For For For 6 Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHoldr Against Against For Stryker Corporation Ticker Security ID: Meeting Date Meeting Status SYK CUSIP 863667101 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Cox, Jr. Mgmt For For For Elect Srikant Datar Mgmt For For For Elect Roch Doliveux Mgmt For For For Elect Louis Francesconi Mgmt For For For Elect Allan Golston Mgmt For For For Elect Howard Lance Mgmt For For For Elect Stephen MacMillan Mgmt For For For Elect William Parfet Mgmt For For For Elect Ronda Stryker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2011 Long-Term Incentive Plan Mgmt For For For 4 2011 Performance Incentive Award Plan Mgmt For For For 5 Advisory Vote on Executive Compensation Mgmt For For For 6 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 7 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/21/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect Daniel Carp Mgmt For For For 3 Elect Carrie Cox Mgmt For For For 4 Elect Stephen MacMillan Mgmt For For For 5 Elect Pamela Patsley Mgmt For For For 6 Elect Robert Sanchez Mgmt For For For 7 Elect Wayne Sanders Mgmt For For For 8 Elect Ruth Simmons Mgmt For For For 9 Elect Richard Templeton Mgmt For For For 10 Elect Christine Whitman Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 13 Ratification of Auditor Mgmt For For For The Allstate Corporation Ticker Security ID: Meeting Date Meeting Status ALL CUSIP 020002101 05/17/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect W. James Farrell Mgmt For For For 4 Elect Jack Greenberg Mgmt For For For 5 Elect Ronald LeMay Mgmt For For For 6 Elect Andrea Redmond Mgmt For For For 7 Elect H. John Riley, Jr. Mgmt For For For 8 Elect Joshua Smith Mgmt For For For 9 Elect Judith Sprieser Mgmt For For For 10 Elect Mary Taylor Mgmt For For For 11 Elect Thomas Wilson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Right to Call a Special Meeting Mgmt For For For 14 Designation of Delaware Chancery Court as Forum for Derivative Actions Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 17 Shareholder Proposal Regarding Right to Act Written Consent ShrHoldr Against Against For 18 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For The Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP 097023105 05/02/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Bryson Mgmt For For For 2 Elect David Calhoun Mgmt For For For 3 Elect Arthur Collins, Jr. Mgmt For For For 4 Elect Linda Cook Mgmt For For For 5 Elect Kenneth Duberstein Mgmt For For For 6 Elect Edmund Giambastiani, Jr. Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect John McDonnell Mgmt For For For 9 Elect W. James McNerney, Jr. Mgmt For For For 10 Elect Susan Schwab Mgmt For For For 11 Elect Ronald Williams Mgmt For For For 12 Elect Mike Zafirovski Mgmt For For For 13 Advisory Vote on Executive Compensation Mgmt For For For 14 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding Independent Verification of Compliance with Labor and Human Rights Standards ShrHoldr Against Against For 17 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 20 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against The Chubb Corporation Ticker Security ID: Meeting Date Meeting Status CB CUSIP 171232101 04/26/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Zoe Baird Mgmt For For For 2 Elect Sheila Burke Mgmt For For For 3 Elect James Cash, Jr. Mgmt For For For 4 Elect John Finnegan Mgmt For For For 5 Elect Lawrence Kellner Mgmt For For For 6 Elect Martin McGuinn Mgmt For For For 7 Elect Lawrence Small Mgmt For For For 8 Elect Jess Soderberg Mgmt For For For 9 Elect Daniel Somers Mgmt For For For 10 Elect James Zimmerman Mgmt For For For 11 Elect Alfred Zollar Mgmt For For For 12 2011 Annual Incentive Plan Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/27/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For For For 2 Elect Ronald Allen Mgmt For For For 3 Elect Howard Buffett Mgmt For For For 4 Elect Barry Diller Mgmt For For For 5 Elect Evan Greenberg Mgmt For For For 6 Elect Alexis Herman Mgmt For For For 7 Elect Muhtar Kent Mgmt For For For 8 Elect Donald Keough Mgmt For For For 9 Elect Maria Lagomasino Mgmt For For For 10 Elect Donald McHenry Mgmt For For For 11 Elect Sam Nunn Mgmt For For For 12 Elect James Robinson III Mgmt For For For 13 Elect Peter Ueberroth Mgmt For For For 14 Elect Jacob Wallenberg Mgmt For For For 15 Elect James Williams Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the Performance Incentive Plan Mgmt For Against Against 18 Amendment to the 1989 Restricted Stock Award Plan Mgmt For For For 19 Advisory Vote on Executive Compensation Mgmt For Against Against 20 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 21 Shareholder Proposal Regarding Report on Bisphenol-A ShrHoldr Against Against For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/12/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jennifer Granholm Mgmt For For For 7 Elect John Hess Mgmt For For For 8 Elect Andrew Liveris Mgmt For For For 9 Elect Paul Polman Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect James Ringler Mgmt For For For 12 Elect Ruth Shaw Mgmt For For For 13 Elect Paul Stern Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 17 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/06/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 15 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For 16 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against Against For 17 Shareholder Proposal Regarding Report on Compensation ShrHoldr Against Against For 18 Shareholder Proposal Regarding Report on Climate Change ShrHoldr Against Against For 19 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against Against For The Hershey Company Ticker Security ID: Meeting Date Meeting Status HSY CUSIP 427866108 04/28/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pamela Arway Mgmt For For For Elect Robert Cavanaugh Mgmt For For For Elect Charles Davis Mgmt For For For Elect James Mead Mgmt For For For Elect James Nevels Mgmt For For For Elect Anthony Palmer Mgmt For For For Elect Thomas Ridge Mgmt For For For Elect David Shedlarz Mgmt For For For Elect David West Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Compensation Mgmt For Against Against 4 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 5 Amendment to the Equity and Incentive Compensation Plan Mgmt For Against Against The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Angela Braly Mgmt For For For 2 Elect Kenneth Chenault Mgmt For For For 3 Elect Scott Cook Mgmt For For For 4 Elect Rajat Gupta Mgmt For For For 5 Elect Robert McDonald Mgmt For For For 6 Elect W. James McNerney, Jr. Mgmt For For For 7 Elect Johnathan Rodgers Mgmt For For For 8 Elect Mary Wilderotter Mgmt For For For 9 Elect Patricia Woertz Mgmt For For For 10 Elect Ernesto Zedillo Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against The Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP 254687106 03/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Arnold Mgmt For For For 2 Elect John Bryson Mgmt For For For 3 Elect John Chen Mgmt For For For 4 Elect Judith Estrin Mgmt For For For 5 Elect Robert Iger Mgmt For For For 6 Elect Steven Jobs Mgmt For For For 7 Elect Fred Langhammer Mgmt For Against Against 8 Elect Aylwin Lewis Mgmt For For For 9 Elect Monica Lozano Mgmt For For For 10 Elect Robert Matschullat Mgmt For For For 11 Elect John Pepper, Jr. Mgmt For For For 12 Elect Sheryl Sandberg Mgmt For For For 13 Elect Orin Smith Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2011 Stock Incentive Plan Mgmt For Against Against 16 Advisory Vote on Executive Compensation Mgmt For Against Against 17 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 1 Year For 18 Shareholder Proposal Regarding One Test Performance Assessment ShrHoldr Against Against For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/20/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For For For 2 Elect William Barr Mgmt For For For 3 Elect Jeffrey Bewkes Mgmt For For For 4 Elect Stephen Bollenbach Mgmt For For For 5 Elect Frank Caufield Mgmt For For For 6 Elect Robert Clark Mgmt For For For 7 Elect Mathias Dopfner Mgmt For For For 8 Elect Jessica Einhorn Mgmt For For For 9 Elect Fred Hassan Mgmt For For For 10 Elect Michael Miles Mgmt For For For 11 Elect Kenneth Novack Mgmt For For For 12 Elect Paul Wachter Mgmt For For For 13 Elect Deborah Wright Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 1 Year Against 17 Elimination of Absolute Majority Voting Requirement Mgmt For For For 18 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against Against For Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP H89128104 03/09/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For Elect Edward Breen Mgmt For For For Elect Michael Daniels Mgmt For For For Elect Timothy Donahue Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect Dinesh Paliwal Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect R. David Yost Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Special Auditor Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Approval of Ordinary Cash Dividend Mgmt For For For 9 Renewal of Authorized Share Capital Mgmt For For For 10 Cancellation of Repurchased Treasury Shares Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP 902973304 04/19/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Victoria Buyniski Gluckman Mgmt For For For 4 Elect Arthur Collins, Jr. Mgmt For For For 5 Elect Richard Davis Mgmt For For For 6 Elect Joel Johnson Mgmt For For For 7 Elect Olivia Kirtley Mgmt For For For 8 Elect Jerry Levin Mgmt For For For 9 Elect David O'Maley Mgmt For For For 10 Elect O'Dell Owens Mgmt For For For 11 Elect Richard Reiten Mgmt For For For 12 Elect Craig Schnuck Mgmt For For For 13 Elect Patrick Stokes Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 17 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against Against For United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP 911312106 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect F. Duane Ackerman Mgmt For For For 2 Elect Michael Burns Mgmt For For For 3 Elect D. Scott Davis Mgmt For For For 4 Elect Stuart Eizenstat Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect William Johnson Mgmt For For For 7 Elect Ann Livermore Mgmt For For For 8 Elect Rudy Markham Mgmt For For For 9 Elect Clark Randt, Jr. Mgmt For For For 10 Elect John Thompson Mgmt For For For 11 Elect Carol Tome Mgmt For For For 12 Advisory Vote on Executive Compensation Mgmt For For For 13 Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years 3 Years For 14 Ratification of Auditor Mgmt For For For 15 Transaction of Other Business Mgmt For For For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 05/23/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Rodger Lawson Mgmt For For For 7 Elect Douglas Leatherdale Mgmt For For For 8 Elect Glenn Renwick Mgmt For For For 9 Elect Kenneth Shine Mgmt For For For 10 Elect Gail Wilensky Mgmt For For For 11 Advisory Vote on Executive Compensation Mgmt For For For 12 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 13 2011 Incentive Stock Plan Mgmt For For For 14 Amendment to the 1993 Employee Stock Purchase Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/05/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Lowell McAdam Mgmt For For For 5 Elect Sandra Moose Mgmt For For For 6 Elect Joseph Neubauer Mgmt For For For 7 Elect Donald Nicolaisen Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Compensation Mgmt For For For 15 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 16 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against Against For 17 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against Against For 18 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 19 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against Against For Waste Management, Inc. Ticker Security ID: Meeting Date Meeting Status WM CUSIP 94106L109 05/13/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pastora Cafferty Mgmt For For For 2 Elect Frank Clark, Jr. Mgmt For For For 3 Elect Patrick Gross Mgmt For For For 4 Elect John Pope Mgmt For For For 5 Elect W. Robert Reum Mgmt For For For 6 Elect Steven Rothmeier Mgmt For For For 7 Elect David Steiner Mgmt For For For 8 Elect Thomas Weidemeyer Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 Advisory Vote on Executive Compensation Mgmt For For For 11 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 12 Right to Call a Special Meeting Mgmt For For For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 05/03/2011 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For For For 2 Elect John Chen Mgmt For For For 3 Elect Lloyd Dean Mgmt For For For 4 Elect Susan Engel Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Donald James Mgmt For For For 7 Elect Mackey McDonald Mgmt For For For 8 Elect Cynthia Milligan Mgmt For For For 9 Elect Nicholas Moore Mgmt For For For 10 Elect Philip Quigley Mgmt For For For 11 Elect Judith Runstad Mgmt For For For 12 Elect Stephen Sanger Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Susan Swenson Mgmt For For For 15 Advisory Vote on Executive Compensation Mgmt For For For 16 Frequency of Advisory Vote on Executive Compensation Mgmt 1 Year 3 Years Against 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Against 19 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Against 20 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Against 21 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against Against For 22 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against Against For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENDOWMENTS (Registrant) By /s/ Robert G. O'Donnell Robert G. O'Donnell, Vice Chairman and Principal Executive Officer2 Date: August 26, 2011 2 Robert G. O’Donnell served as Vice Chairman and Principal Executive Officer of Endowments until June 17, 2011 when the fund’s Certificate of Cancellation in the state of Delaware became effective.
